Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Renumbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In the instant application, claims 16-20 were canceled in the amendment filed December 22, 2020.
In the amendment filed July 21, 2021, misnumbered claims 17-23 been renumbered 21-27.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a system for detecting a coverage of a fluid disposed on a substrate: (a) a sensor plate disposed between a substrate holder and a substrate, wherein the sensor plate comprises a plurality of capacitive plates; (b) a fluid supply configured to deliver the fluid to an upper surface of the substrate; and 3Attorney Docket No.: Ventana-0215US1 / P33348-US-1 (Utility)(c) sensing electronics in electrical communication with the sensor plate, wherein the sensing electronics detect an output signal indicative of an electric property between at least one pair of adjacent capacitive plates of the plurality of capacitive plates.
The prior art does not teach a system for detecting coverage of a fluid disposed on a substrate, comprising: a sensor plate comprising an array of coplanar capacitive plates, wherein each row of the array of coplanar capacitive plates comprises a set of capacitive plates electrically coupled to a driving line, and wherein each column of the array of coplanar capacitive plates comprises a set of capacitive plates electrically coupled to a sensing line; (ii) a substrate disposed on an upper surface of the sensor plate; and (iii) a holder structure for holding the sensor plate and/or the substrate; (b) a fluid supply mechanism for delivering a fluid to the substrate; 4Attorney Docket No.: Ventana-0215US1 / P33348-US-1 (Utility) (c) sensing electronics for detecting the coverage of the fluid disposed on the substrate, wherein the sensing electronics detect an output signal of the sensor plate indicative of an electric property between at least one pair of adjacent capacitive plates within the array of coplanar capacitive plates.
Khurgin (U.S. Patent No. 4433577) teaches an apparatus for metering liquid flow comprising sensing capacitance between coplanar capacitive plates.  See figures 5, 8 and 9 for example.  Khurgin does not teach a sensor plate disposed between a substrate holder and a substrate, wherein the sensor plate comprises a plurality of capacitive plates, a fluid supply configured to deliver the fluid to an upper surface of the substrate and sensing electronics in electrical communication with the sensor plate.
Khurgin does not teach a sensor plate comprising an array of coplanar capacitive plates, wherein each row of the array of coplanar capacitive plates comprises a set of capacitive plates electrically coupled to a driving line, and wherein each column of the array of coplanar capacitive plates comprises a set of capacitive plates electrically coupled to a sensing line, a substrate disposed on an upper surface of the sensor plate, ; and a holder structure for holding the sensor plate and/or the substrate, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/               Primary Examiner, Art Unit 2852